Citation Nr: 0120187	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  97-33 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to a disability rating in excess of 10 
percent for synovitis of the right knee.

5.  Entitlement to a disability rating in excess of 10 
percent for left knee contusion with synovitis and 
instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to August 
1973.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, dated in October 1995.  That decision denied the 
veteran's claims of entitlement to service connection for 
hearing loss, tinnitus, and PTSD.  It also denied the 
veteran's claims of entitlement to an increased rating for 
synovitis of the right and left knee.  Finally, it denied the 
veteran's claim of entitlement to a non-service-connected 
pension.  The denials were duly appealed.

The veteran was first denied entitlement to service 
connection for PTSD in a rating decision dated in February 
1987.  The claim was reopened on several subsequent 
occasions, including in December 1994.  That decision was not 
duly appealed and became final.  The veteran was apprised of 
the finality that attached to that decision by the RO in 
August 1997 and did not disagree.  Although the RO implicitly 
found the evidence in October 1995 sufficient to reopen the 
veteran's claim of service connection for PTSD, the Board 
must also first address that question.  The veteran's claim 
was certified to the Board as a claim for service connection 
for PTSD.  The United States Court of Veterans Appeals 
(Court) has held that the Board of Veterans' Appeals (Board) 
is under a legal duty in such a case to determine if there 
was new and material evidence to reopen the claim, regardless 
of the RO's action. Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  The issue under 
current de novo appellate consideration before the Board is 
whether new and material evidence sufficient to reopen the 
veteran's claim of entitlement to service connection for PTSD 
has been submitted.  Only if the Board finds new and material 
evidence may it properly address the merits of the decision.

The case has been forwarded to the Board for appellate 
review.

The veteran's claim for entitlement to a non-service-
connected pension was subsequently granted by the RO.  This 
issue is no longer on appeal.

The issues of entitlement to a rating greater than 10 percent 
each for right and left knee synovitis are addressed in the 
Remand portion of this decision.


FINDINGS OF FACT

1.  The RO originally denied the veteran's claim for service 
connection for PTSD in a February 1987 rating decision.  It 
again denied the veteran's claim in a December 1994 rating 
action.  Although notified of each decision, the veteran did 
not timely initiate or perfect an appeal.  

2.  Evidence received since the December 1994 rating decision 
is so significant that it must be considered with all the 
evidence of record in order to fairly decide the merits of 
the claim.  

3.  Tinnitus noted in service was acute and transitory.  

4.  The veteran's current tinnitus began after the veteran's 
separation from service.

5.  There is no competent evidence of a present right or left 
hearing loss disability by VA standards.



CONCLUSIONS OF LAW

1.  The December 1994 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.1103 (2000).

2.  New and material evidence has been received to reopen the 
claim for service connection for PTSD.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2000).  

3.  Tinnitus was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. § 5107 (West Supp. 2001); 38 U.S.C.A. §§ 1101, 
1110, 1112 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2000).  

4.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. § 5107 (West Supp. 2001); 38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
veteran's appeal the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  This liberalizing law is applicable to the 
veteran's case.  VCAA, Pub. L. No. 106-475, § 7, 114 Stat. 
2096, 2099-2100 (2000).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the RO has reviewed the veteran's 
claims file for compliance with the VCAA and has informed the 
veteran of the requirements for establishing service 
connection for bilateral hearing loss, tinnitus, PTSD, and 
for an evaluation in excess of 10 percent for synovitis of 
the knee.  He has been requested to provide information 
concerning potential sources of medical evidence pertaining 
to post service treatment for the disabilities at issue.  The 
Board notes that the record contains medical evidence 
relevant to adjudication of these claims, to include reports 
of recent VA examinations.  No further information or 
evidence from the veteran has been identified.  In sum, the 
facts relevant to the claims have been properly developed and 
there is no further action that should be undertaken to 
comply with the provisions of the VCAA for the issues of 
service connection of tinnitus and bilateral hearing loss.


New and Material Evidence

The veteran originally submitted a claim for service 
connection for PTSD in August 1986.  The RO denied service 
connection for among other things, PTSD, in February 1987.  
The veteran did not file a notice of disagreement (NOD) with 
the February 1987 decision within one year of its date, so it 
became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.1103 (2000).

The veteran filed a new claim for service connection for PTSD 
in February 1994.  That claim was denied in December 1994.  
An NOD was filed within one year, an SOC was issued in 
November 1995.  However, the veteran did not submit a 
substantive appeal, which is required to perfect the appeal, 
within 60 days of the mailing of the SOC or one year from 
notification of the December 1994 decision.  Therefore, the 
December 1994 decision is final. Id. 

As noted in the introduction, the present appeal dates from 
an RO decision in October 1995 that has been properly 
perfected.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 
1998) (overruling the test set forth in Colvin v. Derwinski, 
1 Vet. App. 171 (1991), which stated that "new" evidence 
was "material" if it raised a reasonable possibility that, 
when viewed in the context of all the evidence, the outcome 
of the claim would change).

According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  

In determining the issue of whether the additional evidence 
submitted is new and material, a question of law, the 
credibility of the evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-13 (1992).  The Court has held 
that this presumption of credibility is not unlimited.  
Specifically, Justus does not require the VA to consider 
patently incredible evidence (e.g. the inherently false or 
untrue) to be credible.  Duran v. Brown, 7 Vet. App. 216, 220 
(1994).  

VA is constrained to review only that evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  In the present appeal, 
therefore, the Board will review, in light of the applicable 
law, regulations, and the Court cases regarding finality, all 
of the additional evidence submitted since the previous 
decision denying service connection for PTSD since December 
1994.

Subsequent to that decision, the RO received VA treatment 
records regarding care rendered to the veteran's for mental 
health.  Additionally, the veteran has provided testimony 
regarding his stressors in service.  Most significantly, the 
RO received the report of the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) regarding confirmation of 
the veteran's stressors.

The Board finds that the evidence received since the rating 
decision, specifically the USASCRUR report regarding the 
rocket attack on the veteran's compound in Vietnam is so 
significant that it must be considered with all the evidence 
of record in order to fairly decide the merits of the 
veteran' s claim.  Therefore, the evidence is new and 
material within the meaning of 38 C.F.R. § 3.156(a).  
Accordingly, the claim is reopened.  38 U.S.C.A. § 5108.  To 
this extent, the appeal is granted.

The merits of the issue of service connection for PTSD are 
addressed in the Remand portion of this decision.


Service Connection

Law and Regulation

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303(a).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (addressing claims 
based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including other organic diseases of the 
nervous system).  

Tinnitus

Review of the evidence of record reveals that the veteran has 
currently diagnosed tinnitus.  Review of the service medical 
records reveals one complaint of tinnitus in January 1972 
after a motor vehicle accident.  Subsequent treatment records 
of follow-up care following the accident to do not report any 
complaints of tinnitus.  

Review of the veteran's post service medical records reveals 
that the veteran did not complain of ringing in the ears or 
tinnitus during an October 1973 VA examination.  The first 
complaint on record of post service tinnitus is during the 
December 1984 Agent Orange Protocol examination.  At that 
time, the veteran related a history of intermittent bilateral 
tinnitus.  Although he related several other complaints to 
Vietnam, there was no notation relating the tinnitus to 
service.  In May 1986 during a mental status examination, the 
veteran noted tinnitus in the left ear since Vietnam.  In 
June 1986, he complained of longstanding intermittent 
tinnitus.  Subsequent audiological examination in December 
1991 noted the veteran's continued complaints of intermittent 
bilateral tinnitus.

As the finder of fact, the Board is required to weigh and 
analyze all the evidence of record and to make determinations 
as to the credibility of the evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1998); Goodsell v. Brown, 
5 Vet. App. 36, 42 (1993) (Board failed to evaluate 
credibility and probative value of physicians' statements).  
Initially, the Board finds that, given the complete lack of 
any other complaint of tinnitus for more than ten years after 
service, the complaint of tinnitus noted during service was 
acute and transitory.  In addition, considering the veteran's 
detailed complaints regarding other maladies during the 
October 1973 VA examination performed shortly after 
separation, as well as the comprehensive nature of the VA 
examination report, the Board finds it unlikely that the 
veteran would have failed to report tinnitus had he been 
experiencing it.  Therefore, the Board finds little probative 
value in the veteran's more recent statements alleging onset 
in service.  

Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence."  LeShore v. Brown, 8 Vet. App. 406 (1995).  Such 
evidence is not competent, because a medical professional is 
not competent to opine as to matters outside the scope of his 
or her expertise, and a bare transcription of a lay history 
is not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
Id.

Moreover, the Board observes that the veteran himself asserts 
that his current tinnitus is related to service.  As a 
layperson, the veteran is competent to relate and describe 
his symptoms.  However, to the extent that tinnitus may have 
multiple causes, a determination as to the etiology of the 
tinnitus in this case requires medical knowledge.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Accordingly, the veteran's 
assertions as to the origins of his tinnitus are not 
competent evidence required to establish service connection.  

Service connection requires competent evidence of a 
relationship between a current disability and service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998).  Absent such 
evidence in this case, service connection is not established. 

Finally, to the extent that tinnitus may be characterized as 
an organic disease of the nervous system, the Board notes 
that there is no evidence of tinnitus within one year after 
his separation from service.  In fact, the first notation of 
complaints of tinnitus is in December 1984, a decade after 
service.  Therefore, the presumption of in-service incurrence 
for chronic disease is not for application.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3).

In conclusion, the Board finds that the preponderance of the 
evidence is against service connection for tinnitus.  
38 U.S.C.A. § 5107 (West Supp. 2001); 38 U.S.C.A. §§ 1110, 
1112; 38 C.F.R. §§ 3.102, 3.303, 3.307.  If the veteran 
wishes to complete his application for service connection for 
tinnitus, he should provide medical evidence that links his 
current tinnitus to service.  38 U.S.C. § 5103(a) (West Supp. 
2001); Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).

Hearing Loss

Hearing loss shall be considered a disability when the 
threshold level in any of the frequencies 500, 1000, 2000, 
3000 and 4000 Hertz (Hz) is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385.

"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal 
hearing is from zero to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss. Id. at 157.  

On the veteran's entrance examination to service in March 
1968, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
5
0
0
0
0

An audiogram, dated in 1968 is also part of the veteran's 
service medical records.  Although the results are reported 
in graphic form and have not been converted to a numerical 
form, the graph indicates hearing loss to 10 decibels in the 
500 Hz range in the left ear and 15 decibels in the 500 Hz 
range in the right ear.

The veteran was examined before separation from service in 
July 1973.  On the audiological evaluation, reported pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10

15
LEFT
5
5
5

0

In October 1973, a VA examiner reported that no hearing loss 
was noted.  In December 1984, a VA examiner noted that there 
was no hearing loss or history of ear infections.  Neither of 
these examinations included an audiology examination.

A VA audiology examination was performed in June 1986.  The 
examiner noted that pure tone testing demonstrated normal 
hearing sensitivity in this right ear and mild loss in the 
left ear.  Speech reception thresholds were within normal 
limits with word discrimination ability excellent bilaterally 
as tested in quiet and at normal conversational levels.  The 
test results were consistent with hearing sensitivity 
essentially within normal limits with a mild loss in the left 
ear.

On the VA audiological evaluation in December 1991, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
-5
-5
15
LEFT
0
5
0
0
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.

The veteran has reported having been exposed to loud noise 
during service, while in Vietnam, about which he is competent 
to provide testimony.  Savage, 10 Vet. App. at 496.  

Under the applicable VA regulation, the veteran does not have 
abnormal hearing or a hearing loss for the purposes of 
establishing VA disability.  38 C.F.R. § 3.385.  There is no 
evidence that the veteran's hearing has deteriorated since 
the last audiological examination.  He has not sought 
treatment for hearing loss.  Therefore, there is no 
indication that a more current VA examination would serve any 
purpose other than to delay the adjudication of the veteran's 
claim.

No competent medical evidence has been submitted which 
demonstrates that the veteran currently has a hearing loss.  
With no competent medical evidence of the current presence of 
a disorder under VA regulations, the claim for service 
connection for hearing loss must be denied.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.358.



ORDER

As new and material evidence has been received, the claim for 
service connection for PTSD is reopened.  

Service connection for tinnitus is denied.

Service connection for bilateral hearing loss is denied.


REMAND

PTSD

Because the veteran's claim is reopened, the VA must evaluate 
the claim on its merits.  Eligibility for service connection 
for PTSD requires three elements: (1) a current medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  See 38 C.F.R 
§ 3.304(f) (2000) (amended effective March 7, 1997) 
(implements changes as set forth in Cohen and deletes 
requirement of establishing a "clear" diagnosis for service 
connection for PTSD and reference to certain awards as 
conclusive proof of in-service stressors).  

The Board notes that the veteran has been treated for several 
years by VA for symptoms associated with PTSD and has been 
diagnosed with PTSD in January 1993 and June 1994.  The Board 
notes that these diagnoses were based upon the history 
provided by the veteran containing stressors that had not 
been verified.  See Swann v. Brown, 5 Vet. App. 229 (1993) 
(VA not required to accept the medical opinions of two 
doctors who rendered diagnoses of PTSD almost twenty years 
after claimant's separation from service and who relied on 
history as related by the appellant as the basis for those 
diagnoses)

The majority of the stressors claimed by the veteran were not 
verified by USASCRUR except for a single rocket attack on the 
base where the veteran was stationed.  It appears from the 
reports that there was no damage or casualties and the 
rockets landed outside the perimeter.  However, it is 
possible that the attack may be a sufficiently stressful to 
cause the veteran's PTSD.  The sufficiency of a stressor to 
cause PTSD is a clinical determination for the examining 
mental health professional.  Cohen, 10 Vet. App. at 153 
(Nebeker, Chief Judge, concurring by way of synopsis).  

In addition, the VA examiner in November 1986 noted that the 
veteran may have had a pre-existing anxiety disorder prior to 
entry into the service.  The examiner thought that the 
condition might have been increased as a direct result of 
some of the stress the veteran experienced in Vietnam.  In 
January 1993 a VA social worker diagnosed pre-existing 
emotional problems that were possibly exacerbated by his 
Vietnam experiences.

The veteran has not been provided a VA examination with 
regard to his psychiatric disabilities since January 1993.  
Given the new information regarding the veteran's stressors, 
the VA has a duty to assist the appellant in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001).  The duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining an adequate VA examination.  This duty is 
neither optional nor discretionary.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  The fulfillment of the statutory duty 
to assist includes conducting a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Increased Ratings

The veteran has received VA treatment for disorders including 
the bilateral knee disabilities for many years.  Review of 
the claims folder reveals his claims for increased ratings 
are primarily based on function loss due to pain on use of 
his knees.  The veteran underwent a private orthopedic 
examination for purposes of a non-VA disability claim in 
November 1998.  At that time, he reported that his knees were 
diffusely painful.  Examination of the right and left knees 
revealed full ranges of motion, no ligament laxity, and mild 
diffuse tenderness.  

However, there is no current VA orthopedic examination that 
includes consideration of factors to determine the extent of 
functional loss.  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995) (examination must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups").  
It is now well-settled that in its decisions, the Board may 
not rely upon its own unsubstantiated medical opinion.  
Allday v. Brown, 7 Vet. App. 517 (1995); Traut v. Brown, 
6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

The Board also notes that the veteran's left knee disability 
has been characterized to include instability as well as 
synovitis.  As deemed necessary by findings on examination, 
the RO should consider whether separate ratings for synovitis 
and instability are warranted.  See Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994) (veteran is entitled to separate 
disability ratings for different manifestations of the same 
disability when the symptomatology of one manifestation is 
not duplicative or overlapping of the symptomatology of the 
other manifestations). 

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded a VA 
psychiatric examination to determine the 
status and appropriate diagnosis of the 
veteran's current psychiatric 
disorder(s).  Any indicated tests should 
be performed, and all manifestations of 
current disability should be described in 
detail.  The claims folder must be made 
available to the examiner for review 
before the examination.  Any diagnosis 
should conform to the fourth edition of 
the Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  A diagnosis 
of PTSD should be confirmed or ruled out.  
A complete rationale should be given for 
all opinions and conclusions expressed. 

	a)  If the veteran is found to have 
PTSD, the examiners are requested to 
identify the diagnostic criteria, 
including the specific stressor or 
stressors, supporting the diagnosis.  The 
examiner should specifically address 
whether the stressor of a rocket attack 
outside the perimeter of the base where 
the veteran was stationed is sufficient 
by itself to support a diagnosis of PTSD.   

	b)  If the examiner finds another 
psychiatric disorder is appropriate, the 
claims folder should be reviewed and an 
opinion should be rendered regarding 
whether the veteran's current psychiatric 
disorder had its origins in or was 
aggravated by the veteran's experiences 
in the military.  

2.  The veteran should be afforded a VA 
orthopedic examination to ascertain the 
current extent of severity of the 
veteran's left and right knee disorders.  
The claims folder must be made available 
to examiner for review prior to the 
examination.  The examiner should perform 
any testing, including range of motion, 
necessary to provide an assessment of the 
veteran' s condition.  The examiner 
should note the existence of any 
functional loss as demonstrated by 
factors such as crepitation, limitation 
of motion, weakness, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity, atrophy of disuse, 
instability of station, disturbance of 
locomotion, subluxation, and/or 
interference with sitting, standing, and 
weight-bearing.  If there is no evidence 
of any of the above factors on 
examination, the examiner should so 
state.  The examiner should also inquire 
as to whether the veteran experiences 
flare-ups.  If so, the examiner should 
describe, to the extent possible, any 
additional functional loss or limitation 
of motion during such flare-ups.  

3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim.

4. The RO should carefully review the 
examination reports to ensure that they 
are in full compliance with this remand, 
including all of the requested findings 
and opinions.  If not, the report should 
be returned to the examiner for 
corrective action.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure 
compliance with the new notification 
requirements and development procedures, 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107. 

6.  Th RO should then readjudicate the 
veteran's claim for service connection 
for PTSD, as well as the claims for 
increased ratings for the right and left 
knee disabilities.  If the disposition of 
any claim remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. L. Nelsen
	Acting Member, Board of Veterans' Appeals

 


